1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   EURDIS BENITA GONZALES,            Case No. CV 18-8395 FMO (SS)

12                     Plaintiff,
                                        ORDER ACCEPTING FINDINGS,
13        v.
                                        CONCLUSIONS AND RECOMMENDATIONS
14   ANDREW M. SAUL, Commissioner
     of Social Security,                OF UNITED STATES MAGISTRATE JUDGE
15
                       Defendant.
16

17

18        Pursuant to 28 U.S.C. § 636, the Court has reviewed the

19   Complaint, all the records and files herein, and the Report and
20   Recommendation of the United States Magistrate Judge.             The time

21   for filing Objections to the Report and Recommendation has passed

22   and no Objections have been received.           Accordingly, the Court

23   accepts   the   findings,   conclusions   and   recommendations    of   the

24   Magistrate Judge.

25   \\

26   \\

27   \\

28   \\
1         IT   IS   ORDERED   that   the   decision   of   the   Commissioner   be

2    REVERSED and that the above-captioned action be REMANDED to the

3    Commissioner for further action consistent with the Court’s Report

4    and Recommendation of United States Magistrate Judge.

5

6         IT IS FURTHER ORDERED that the Clerk serve copies of this

7    Order and the Judgment herein on counsel for Plaintiff and counsel

8    for Defendant.

9
10        LET JUDGMENT BE ENTERED ACCORDINGLY.
11

12   Dated: September 12, 2019
                                                         /s/
13                                             FERNANDO M. OLGUIN
                                               UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                           2
